Per Curiam.

The whole question depends on the construction to be given to the proviso to the 10th section of the act incorporating the plaintiffs. (2 K. 8f li. 459. sess. 24. ch. 36.) That section fixes the rates of toll demandable, from all persons using the road, at the gates ; and the proviso declares, that nothing in the act shall be construed to entitle the corporation to demand toll of or from any person passing to or *38from public worship, on Sunday, or to or from his common business on his farm, &fC.
We think that the court below did not err in their construction of the act. The defendant had two farms, the one on the east, and the other on the west side of the toll-gate; and the teams passing with materials from the one farm to the other were passing on the common business of his farm. If this case is not within the proviso, we are at a loss to know what business will exempt a person passing the gate from toll. It is the plain, common sense, of the act, and according to its natural and just construction. We are of opinion, therefore, that the judgment below ought to be affirmed.
Judgment affirmed.